Case 2:20-cv-07159-SB Document 21-32 Filed 10/23/20 Page 1 of 10 Page ID #:438




                   EXHIBIT FF
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    2 of 1016:41:08
                                                              12/07/18    Page ID #:439
                                                                                  Desc
                              Main Document Page 1 of 9



1
2                                                                        FILED & ENTERED
3
                                                                                 DEC 07 2018
4
5                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
                                                                            BY sumlin     DEPUTY CLERK
6
7
8                          UNITED STATES BANKRUPTCY COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

10                                   LOS ANGELES DIVISION
11
12    In re:                                              Case No.:     2:18-bk-15829-NB

13    Philip James Layfield,                              Chapter:      7

14                                                        ORDER (1) CONTINUING HEARINGS AND
                                                          (2) MEMORIALIZING TENTATIVE
15
                                                          RULINGS
16                                            Debtor(s)
                                                          Hearing Date:
17                                                        Date: 12/6/18
                                                          Hour: 10:00 a.m.
18                                                        Place: Courtroom 1545
                                                                 255 E. Temple Street
19                                                               Los Angeles, CA 90012

20
               At the time and place set forth above, this Court held a hearing on various
21
     matters in three interrelated cases: (a) In re Layfield & Barrett, APC, Case No. 2:17-bk-
22
     19548-NB (“L&B”); (b) In re Layfield, Case No. 2:18-bk-15829-NB (“Lay-Invol.”); (c) In re
23
     Maximum Legal (Cal.), LLP, Case No. 2:17-bk-18433-NB (“Max-CA”) (collectively, the
24
     “Layfield-Related Cases”). Appearances were as noted on the record.
25
               Prior to the hearing, this Court posted written tentative rulings. The tentative
26
     rulings for the L&B status conference, which addresses all matters that were on for
27
     hearing and related issues, is attached hereto and incorporated herein.
28



                                                    -1-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    3 of 1016:41:08
                                                              12/07/18    Page ID #:440
                                                                                  Desc
                              Main Document Page 2 of 9



1             At the hearing, this Court adopted, with slight modification, the tentative rulings.
2    Parties who lodge proposed orders are directed to refer to these tentative rulings and
3    incorporate them by reference into their orders.
4             Additionally, this Court rescheduled multiple hearings, including those set forth
5    below.
6             It is hereby ORDERED:
7             1. The Status Conferences in the three Layfield Related Cases are continued to
8    December 18, 2018 at 2:00 p.m.
9                                                  ###
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: December 7, 2018
25
26
27
28



                                                    -2-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    4 of 1016:41:08
                                                              12/07/18    Page ID #:441
                                                                                  Desc
                              Main Document Page 3 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -3-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    5 of 1016:41:08
                                                              12/07/18    Page ID #:442
                                                                                  Desc
                              Main Document Page 4 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -4-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    6 of 1016:41:08
                                                              12/07/18    Page ID #:443
                                                                                  Desc
                              Main Document Page 5 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -5-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    7 of 1016:41:08
                                                              12/07/18    Page ID #:444
                                                                                  Desc
                              Main Document Page 6 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -6-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    8 of 1016:41:08
                                                              12/07/18    Page ID #:445
                                                                                  Desc
                              Main Document Page 7 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -7-
     Case
     Case 2:20-cv-07159-SB
          2:18-bk-15829-NB Document
                            Doc 149 21-32   Filed 10/23/20
                                     Filed 12/07/18        Page
                                                      Entered    9 of 1016:41:08
                                                              12/07/18    Page ID #:446
                                                                                  Desc
                              Main Document Page 8 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -8-
     Case
      Case2:20-cv-07159-SB
           2:18-bk-15829-NB Document
                             Doc 149 21-32   Filed 10/23/20
                                       Filed 12/07/18        Page
                                                        Entered   10 of 10
                                                                12/07/18    Page IDDesc
                                                                         16:41:08  #:447
                                Main Document Page 9 of 9



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -9-
